       Case 6:19-cv-06029-MJP Document 54 Filed 05/13/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NEW YORK

CHRISTOPHER LAVALLEE,

                         Plaintiff,

                 v.                          DECISION AND ORDER

ANTONIO WIMBERLY,                                19-CV-6029-MJP
SHANTAE PEARSON, and
AKA INVESTMENT GROUP, INC.,

                         Defendants.

                               APPEARANCES

For Plaintiff:                         Aubrey Davis Hetznecker, Esq.
                                       Schlather,, Stumbar Parks & Salk, LLP
                                       200 East Buffalo Street
                                       P.O. Box 353
                                       Ithaca, NY 14851
                                       (607) 273-2202

                                       Raymond M. Schlather, Esq.
                                       Schlather, Stumbar, Parks & Salk,
                                       LLP200 East Buffalo Street
                                       P.O. Box 353
                                       Ithaca, NY 14851
                                       (607) 273-2202

For Defendants Antonio Wimberly and    Melissa L. Vincton, Esq.
Shantae Pearson:                       Penino & Moynihan, LLP
                                       1025 Westchester Avenue
                                       Suite 403
                                       White Plains, NY 10604
                                       (914) 949-6996

                                       Steven J. Monn, Esq.
                                       Penino & Moynihan, LLP
                                       1025 Westchester Avenue
                                       Suite 403
                                       White Plains, NY 10604
                                       (914)
        Case 6:19-cv-06029-MJP Document 54 Filed 05/13/21 Page 2 of 8




 For Defendant AKA Investment Group,          Stephen P. Brooks, Esq.
 Inc.                                         Smith, Murphy & Schoepperle, LLP
                                              Ellicott Square Building
                                              295 Main Street, Suite 786
                                              Buffalo, NY 14203-2580
                                              (716) 852-1544

                                 INTRODUCTION
      Pedersen, M.J. This motor vehicle tort action is before the Court on diversity.

28 U.S.C. § 1332 (2011). The parties have all consented to magistrate judge

jurisdiction per 28 U.S.C. § 636. (Consent and Assignment, Apr. 5, 2019, ECF No. 16.)

Now before the Court is an application by AKA Investment Group, Inc. (“AKA”)

seeking summary judgment. (Mot. for Summ. J., Nov. 5, 2020, ECF No. 44.) AKA

argues that “defendant driver Antonio Wimberly, who was driving a pickup truck

which was hauling a trailer, was not negligent as a matter of law because he

encountered an emergency situation.” (Brooks Decl. ¶ 4, Nov. 5, 2020, ECF No. 44-1.)

Plaintiff counters that the undisputed facts bar AKA from using the emergency

doctrine defense. For the reasons stated below, the Court denies AKA’s application

(ECF No. 44).

                           FACTUAL BACKGROUND
      The following facts are taken from the parties’ submissions pursuant to

W.D.N.Y. Local Rule of Civil Procedure 56(a). AKA’s driver, Antonio Wimberly,

(“Wimberly”) was proceeding west-bound on I-86, a limited access highway with a

speed limit of 65 miles per hour. Wimberly encountered a jackknifed tractor trailer

blocking both lanes of travel. In addition to the jackknifed tractor trailer, he saw a

vehicle parked on the left side of the roadway (driven by Gregory Fish), a vehicle

parked on the right side of the roadway (driven by the Plaintiff), each parked

                                          2
         Case 6:19-cv-06029-MJP Document 54 Filed 05/13/21 Page 3 of 8




essentially across from the other, with a person (Plaintiff) standing beside his vehicle,

nearest to the traveled portion of the highway, an additional vehicle in the median

near the jackknifed tractor trailer, and a further vehicle in the road, having come to

rest near the rear wheels of the jackknifed tractor trailer after having struck the

tractor trailer.

       Wimberly braked, began to slide and was unable to stop his vehicle. Wimberly

did not sound the horn or use the emergency brake. Wimberly slid with such speed

and force that his truck traveled into Plaintiff and his vehicle, then kept sliding

forward until it hit the jackknifed tractor trailer further along the highway. Plaintiff

and Defendant AKA dispute whether Wimberly was moving at 30 to 35 miles per

hour when he applied his brakes. (Def.’s Statement of Facts, ¶ 28, EF No. 44-3, citing

Wimberly Dep. at 50 & 51, ECF No. 44-2). Plaintiff contends that Wimberly was

driving faster, citing State Trooper Kenneth Elston’s testimony that Wimberly was

traveling around 50 miles per hour. (Pl.’s Statement of Facts ¶ 28, ECF No. 49-2,

citing Elston Dep. at 37, ECF No. 49-11.)

       Trooper Elston and another eyewitness opined that Wimberly was driving too

fast for the road conditions. Wimberly was either traveling 15 miles per hour under

the speed limit, based on the state trooper’s testimony, or 30 to 35 miles per hour

under the speed limit, based on Wimberly's testimony. Lavallee testified he was

traveling 65 miles per hour as he approached the trailer, but managed to brake

successfully and pull over with no injury. Wimberly was ticketed and pleaded guilty

to driving at an imprudent speed. Trooper Elston during his deposition described the

situation Wimberly encountered as an “emergency situation”:

                                            3
        Case 6:19-cv-06029-MJP Document 54 Filed 05/13/21 Page 4 of 8




      Q. All right. This might sound stupid. It wouldn't be the first time. But
      is it fair to say that coming across a tractor trailer who is blocking both
      lanes of the westbound 86 was out of the ordinary?

      A. Yes.

      Q. Okay. Would you call that an emergency situation for a driver who
      encountered that?

      A. Yes, it was overwhelming for us as law enforcement.

(Elston Dep. at 57:11–19, ECF No. 49-11.) Another point of contention is whether the

jackknifed tractor trailer blocked the view of the flashing lights on the two police

vehicles. Plaintiff claims that Gregory Fish, who was also driving on westbound I-86,

was able to see the flashing lights before seeing the trailer (“I observed the state

troopers’ lights before the tractor trailer”). (Fish Dep. 12:4–5, attached as Ex. G to

AKA’s Mot. for Summ. J., ECF No. 44-2.)

      AKA owned the trailer which was attached to and being hauled by the pickup

truck driven by Wimberly and, as such, AKA would be liable for any negligence by

Wimberly in the use or operation of the pickup truck. N.Y. Veh. & Traf. Law§ 388.

                                STANDARD OF LAW
      Summary judgment may not be granted unless the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any,

… demonstrate the absence of a genuine issue of material fact,” Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986), and “the movant is entitled to judgment as a matter

of law,” Fed. R. Civ. P. 56(a) (2015). “In moving for summary judgment against a

party who will bear the ultimate burden of proof at trial, the movant may satisfy this

burden by pointing to an absence of evidence to support an essential element of the




                                           4
        Case 6:19-cv-06029-MJP Document 54 Filed 05/13/21 Page 5 of 8




nonmoving party’s claim. Gummo v. Village of Depew, 75 F.3d 98, 107 (2d Cir. 1996)

(citation omitted).

      The burden then shifts to the non-moving party to demonstrate specific facts

showing that there is a genuine issue for trial. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 250 (1986). To do this, the non-moving party must present evidence

sufficient to support a jury verdict in its favor. Id. at 249. “[F]actual issues created

solely by an affidavit crafted to oppose a summary judgment motion are not ‘genuine’

issues for trial.” Hayes v. N.Y. City Dep’t of Corr., 84 F.3d 614, 619 (2d Cir. 1996).

Summary judgment is appropriate only where, “after drawing all reasonable

inferences in favor of the party against whom summary judgment is sought, no

reasonable trier of fact could find in favor of the non-moving party.” Leon v. Murphy,

988 F.2d 303, 308 (2d Cir. 1993). The parties may only carry their respective burdens

by producing evidentiary proof in admissible form. Fed. R. Civ. P. 56(c)(1). The

underlying facts contained in affidavits, attached exhibits, and depositions, must be

viewed in the light most favorable to the non-moving party. United States v. Diebold,

Inc., 369 U.S. 654, 655 (1962).

                                     ANALYSIS
Emergency Doctrine
      Under New York law, the emergency doctrine “recognizes that when an actor

is faced with a sudden and unexpected circumstance which leaves little or no time for

thought, deliberation or consideration . . . the actor may not be negligent if the

actions taken are reasonable and prudent.” Krynski v. Chase, 707 F. Supp. 2d 318,

325 (E.D.N.Y. 2009) (quoting Rivera v. New York City Transit Auth., 77 N.Y.2d 322,

327 (1991)). Defendant AKA is moving for summary judgment upon the emergency
                                           5
        Case 6:19-cv-06029-MJP Document 54 Filed 05/13/21 Page 6 of 8




doctrine; thus, it is AKA’s burden to establish as a matter of law that the situation

facing Wimberly meets the two-pronged standard. Defendant Wimberly is stating

that he was not negligent because he encountered an emergency and, therefore, was

not obligated to exercise his best judgment, thereby making any error of judgment

non-negligent. A component of the first part of the standard is the existence of an

emergency. Generally, “[w]hether a situation constitutes an emergency is an issue

best left to the trier of fact, [e]xcept in the most egregious circumstances.” Stevenson

v. Recore, 221 A.D.2d 834, 835 (N.Y. App. Div. 3d Dept. 1995); see Copeland v. Bolton,

101 A.D.3d 1283, 1285 (N.Y. App. Div. 3d Dept. 2012); Schlanger v. Doe, 53 A.D.3d

827, 828 (N.Y. App. Div. 3d Dept. 2008).

      Assuming for the purposes of this motion, without deciding that the situation

Wimberly faced was an emergency, Defendant AKA must also establish (1) that

Wimberly did not contribute to the emergency and (2) that Wimberly’s actions were

reasonable under the circumstance. See Foster v. Kelly, 119 A.D.3d 1250, 1251 (N.Y.

App. Div. 3d Dept. 2014); Weiss v. Metropolitan Suburban Bus Authority, 106 A.D.3d

727 (N.Y. App. Div. 2d Dept. 2013); 8B NY Jur. 2d Automobiles §985. The emergency

doctrine does not apply to situations where “the defendant driver should reasonably

have anticipated and been prepared to deal with the situation with which [he] was

confronted.” Muye v. Liben, 282 A.D.2d 661 (N.Y. App. Div. 2d Dept. 2001).

      Defendant AKA’s position is that based on the undisputed facts of this case,

Wimberly, the driver of the truck, encountered an emergency situation, allegedly

mirroring Garcia v. Prado, 15 A.D.3d 347 (N.Y. App. Div. 2d Dept. 2005) (defendant

driver, who struck vehicle which had lost control and come to rest perpendicular to

                                           6
        Case 6:19-cv-06029-MJP Document 54 Filed 05/13/21 Page 7 of 8




traffic, blocking two lanes of traffic, was not negligent as a matter of law, as defendant

driver was faced with emergency situation, and, as such, was not obligated to exercise

best judgment and any error in judgment was not sufficient to constitute negligence).

Courts have found as a matter of law that a person faced with an emergency situation

was not liable for subsequent damage. See Kandel v. FN, 137 A.D.3d 980 (N.Y. App.

Div. 2d Dept. 2016) (driver who encountered vehicles blocking two of three lanes for

travel, and was not able to stop because of ice on road, despite braking, and thereby

struck plaintiff, who was standing outside his vehicle, was faced with emergency

situation and entitled to summary judgment as a matter of law); Gajjar v. Shah, 31

A.D.3d 377 (N.Y. App. Div. 2d Dept. 2006) (tractor trailer driver who slammed on

brakes and attempted to stay in his lane when he encountered vehicle that crossed

double-yellow line was faced with emergency situation and entitled to summary

judgment as a matter of law, and argument that he had enough time to swerve tractor

trailer was speculation, as such vehicular agility was not required); Smith v Brennan,

245 A.D.2d 596 (N.Y. App. Div. 3d Dept. 1997) (defendant driver who encountered

vehicle that crossed into his lane from opposite direction was faced with emergency

situation and entitled to summary judgment as a matter of law, and speculation that

defendant driver was speeding and reaction time was therefore delayed insufficient

to create question of fact); DiGiorgio v. Sil Serv. Corp., 243 A.D.2d 535, 536 (N.Y. App.

Div. 2d Dept. 1997) (driver who encountered cab, spinning in street after being struck

by another vehicle, which spinning resulted in plaintiff being ejected from cab, was

faced with emergency situation and entitled to summary judgment as a matter of

law).

                                            7
        Case 6:19-cv-06029-MJP Document 54 Filed 05/13/21 Page 8 of 8




      A material question of fact exists as to whether the conditions Wimberly

encountered were “sudden” and “unexpected.” In the cases where courts have applied

the emergency doctrine, an unquestionable and unforeseen emergency existed, such

as vehicles traveling in the wrong direction, see Madden v. Mullet, 211 A.D.2d 623

(N.Y. App. Div. 2d Dept. 1995); spinning vehicles, Vatter v. Gibson, 228 A.D.2d 581

(N.Y. App. Div. 2d Dept. 1996); or avoiding a collision-in-progress, Wenz v. Shafer,

293 A.D.2d 742 (N.Y. App. Div. 2d Dept. 2002), Christian v. Audi of America, Inc.,

233 A.D.2d 289 (N.Y. App. Div. 2d Dept. 1996). A tractor trailer blocking both lanes

and vehicles blocking the shoulders of the highway might be an unforeseen or sudden

condition depending a great deal on how much notice the driver had before

encountering it, how well prepared the vehicle was to be safely stopped, and the speed

of travel considering the road conditions at the time.

                                   CONCLUSION
      The Court denies AKA’s motion for summary judgment (ECF No. 44). The

Court will issue a separate Order for a pretrial conference.

      SO ORDERED.

DATED:       May 13, 2021
             Rochester, New York
                                               __________________________________
                                               MARK W. PEDERSEN
                                               United States Magistrate Judge




                                          8
